ORDER The court has received the government’s November 17, 2017 emergency stay motion. The Response to the motion is due Monday, November 20, 2017, at 12:00 p.m. PST, and the optional reply is due Monday, November 20, 2017, at 5:00 p.m. PST. In addition to all other issues the parties wish to raise in the response and reply, the parties shall address vyhether this court has jurisdiction to grant a stay of proceedings, or whether the motion for a stay should instead be filed in the district court. See Ellis v. U.S. Dist. Court, 360 F.3d 1022 (9th Cir. 2004) (en banc).